UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7798


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL IRVIN WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:06-cr-00002-CMH-1; 1:08-cv-01058-CMH)


Submitted:   March 22, 2010                 Decided:   June 7, 2010


Before TRAXLER, Chief Judge, and NIEMEYER and DUNCAN, Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


Samuel Irvin White, Appellant Pro Se.         Stephanie Bibighaus
Hammerstrom, David Benjamin Joyce, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Samuel White appeals the district court’s denial of

his   Fed.   R.    Civ.   P.    60(b)    motion      for   relief   from       a   final

judgment.     For the reasons that follow, we vacate the order and

remand to the district court for further consideration.

             White was convicted by a jury in 2006 of one count of

conspiracy to distribute 50 grams or more of cocaine base in

violation of 21 U.S.C. §§ 846, 841(a)(1) (2006), one count of

distribution of cocaine base in violation of § 841(a)(1), one

count of possession with intent to distribute cocaine base in

violation of § 841(a)(1), one count of possession of a firearm

in furtherance of drug trafficking in violation of 18 U.S.C.

§ 924(c)(1)(A) (2006), one count of possession of a firearm with

an obliterated serial number in violation of 18 U.S.C. § 922(k)

(2006), and one count of possession of a firearm and ammunition

after   a     felony      conviction       in     violation       of      18       U.S.C.

§§ 922(g)(1), 924(a)(2) (2006).               He was sentenced to 435 months

in prison.        This court affirmed his conviction and sentence.

See United States v. White, No. 06-5058 (4th Cir. July 10, 2007)

(unpublished).

             In early October 2008, White contacted “Federal Post

Conviction        Litigation”     (FPCL),       an    organization         based      in

California, holding itself out to be a law firm specializing in

post-conviction       litigation    in    federal      district     and    appellate

                                          2
courts.    White hired one Eric Von Logan, purportedly an attorney

with the FPCL, to file a motion under 28 U.S.C. § 2255 to vacate

his conviction and sentence.              The motion, filed on October 8,

2008, was denied by the district court on October 15, 2008, on

the ground that Logan was not admitted to practice before the

Eastern District of Virginia.

              In November 2008, Logan sent White a letter explaining

the   basis    for    the    district    court’s   dismissal.        That    letter

represented to White that the district court had dismissed his

motion on the ground that it was time barred by the limitations

period    contained     in    the     Anti-terrorism     and    Effective     Death

Penalty   Act    of   1996    (“AEDPA”),      rather   than    on   the   basis   of

Logan’s   failure      to    follow     the   district   court’s     local    rules

governing attorney appearances.               Attached to that letter was a

document, styled as an order from the district court.                          That

“order,” also dated October 15, explained that the court was

dismissing the motion as untimely under the AEDPA.                          No such

order appears on the district court’s docket.                  The “order” also

bore a signature purporting to be that of presiding District

Judge Claude M. Hilton.

              White filed a pro se motion in the district court for

relief from a final judgment under Fed. R. Civ. P. 60(b).                         In

that motion, he claimed that the court erred in finding his

§ 2255 motion time-barred.              The district court, unaware that

                                          3
White     apparently   had     been    misled      as   to   the     basis   of   the

dismissal of his § 2255 motion, denied the motion for relief.

White timely appealed to this court.

             Comparing the order filed by the district court with

the order White has tendered to this court, we are left with the

impression that Logan altered an order of the district court in

order to misrepresent to White the basis for the disposition of

his § 2255 motion.      In addition, we are concerned that Logan may

have misrepresented his credentials and may not be a licensed

attorney in any jurisdiction.            Because these new facts have come

to light since the district court decided White’s Rule 60(b)

motion,     however,   we     consider       it   appropriate       to   accord   the

district court the plenary opportunity to make factual findings

and reconsider White’s motion for relief from the judgment in

light of those findings.

             We   therefore    grant     a    certificate      of   appealability,

vacate the district court’s denial of White’s Fed. R. Civ. P.

60(b) motion, and remand this matter to the district court for

further consideration of that motion.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                             VACATED AND REMANDED



                                         4